183 Ga. App. 297 (1987)
359 S.E.2d 7
ACKER
v.
VEAL et al. ACKER
v.
CRYDER.
74839, 74840.
Court of Appeals of Georgia.
Decided June 15, 1987.
Harold N. Acker, pro se.
Curtis Veal, Sam McIntosh, pro se (case no. 74839).
Jerry L. Cryder, pro se (case no. 74840).
DEEN, Presiding Judge.
This case previously appeared as Acker v. City of Elberton, 176 Ga. App. 580 (336 SE2d 842) (1985), wherein this court found that the court below correctly granted the city's motion to dismiss, but that an issue as to appellee McIntosh existed as to whether the statute of limitations had been tolled when Acker was incarcerated following his commitment as mentally incompetent. Acker dismissed his lawsuit on December 11, 1985, by mailing a dismissal notice from Central State Hospital and now claims that the six-month period in which to renew it after dismissal under OCGA § 9-2-61 has not expired because this time limitation did not begin to run until September 27, 1986, when the state found him competent to stand trial. The defendant Jerry L. Cryder was not a party to the original lawsuit. The two petitions in the instant case (one against Veal and McIntosh and the other against Cryder) were forwarded to the court prior to filing pursuant to the provisions of OCGA § 9-15-2 (d), and the court held that a review of the pleadings "show on their face a complete absence of a justiciable issue of law or fact and it cannot be reasonably believed that the court nor a jury could grant relief against any party *298 named in the pleadings" and directed that the Clerk of Court of Elbert County not file either of the petitions. Held:
In the petitions, Acker alleges that he was injured by the defendants under the provisions of OCGA §§ 51-7-1; 51-1-13; and 51-7-20 and sets forth a factual statement in support of these contentions. We find that the petitions were therefore more than sufficient to set forth a cause of action under OCGA § 9-11-8, as it is only necessary that the defendants be placed on notice of the claim against them. Walton v. James & Dean, Inc., 177 Ga. App. 77 (338 SE2d 516) (1985).
Judgment reversed. Birdsong, C. J., and Pope, J., concur.